PER CURIAM.
The mother complains that, in denying her petition for modification to permit her to relocate with the parties’ children and new husband, the trial court refused to consider the increased salary and benefits her new husband would gain by relocating. To the contrary, the trial court considered all of the evidence, and in a very thoughtful opinion explained exactly why it found that the move was not in the children’s best interests. The trial court concluded that the benefits of the move to the mother and her new husband did not outweigh the detriment to the father/child relationship. See Flint v. Fortson, 744 So.2d 1217, 1218-19 (Fla. 4th DCA 1999).
*478We affirm the judgment of the trial court.
POLEN, C.J., WARNER and GROSS, JJ., concur.